Walker, J..
I. By the Code, section 1750, the mother of an illegitimate is entitled to the possession of the child. Being the only recognized parent, she' may exercise all the paternal power. This mother, the wife of plaintiff in error, has the right to the custody of her child, unless there exist some legal reason why she should be deprived of it. No such reason is alleged.
2. Defendant in error alleges that the mother consented that he should take the boy as a1 servant, and at the minor’s request he was apprenticed to defendant in- error by the Ordinary of the county. The mother, it appears, had resided in that county over fifteen years. How did the Ordinary obtain jurisdiction of the person of this boy so as to authorize him to apprentice him without the consent of the mother ? The Act of March 17th, 1866, (pamph. Acts, p. 6,) authorizes the Ordinary to bind out certain minors whose parents reside out of the county; ais», all minors- whose parents are unable to support them. But neither branch of the statute - is, by the facts, applicable to this minor, and therefore the Ordinary had no authority to apprentice him. The mother *442resided in the county, and there was no evidence that she was unabie to support him. Such being the facts, McKay acquired no right to the custody under this alleged apprenticeship, and the Court erred in ordering the boy into his custody.
Other reasons might exist why the mother should be deprived of the custody of her child, but none such are alleged in this record.
Judgment reversed.